Appellant makes her motion on the ground that we were wrong in not reversing this case because of the argument of the county attorney set out in bill of exceptions No. 4, and there seems complaint that the opinion does not correctly quote the language of said argument. Inspection of the opinion and of the bill of exceptions shows that we used the word "our" in the opinion in one place where the bill of exceptions uses the word "their." It also appears that we used the word "man" in the opinion where in the qualification of the court to the bill of exceptions, he uses the word "fellow." The latter mistake might be deemed favorable to appellant if what the poet says be taken as true, that "Worth makes the man; the want of it the fellow."
In so far as the complaint may relate to the reference by the county attorney to the article sold as that "damnable stuff," in view of the existence of the Eighteenth Amendment and of the constitutional inhibition against the traffic in such stuff by our own State Constitution, also the language of Holy Writ, and of the Supreme Court of the United States, and of the further fact that this particular whisky was sold to King shortly before he had an automobile wreck which caused his arrest, there might be some excuse for the *Page 68 
descriptive used by the county attorney in his reference. We have carefully considered the motion in its insistance that the hypothetical reference to what might be done to "their boys," made by the county attorney in his argument to the jury, was hurtful but are unable to believe that same resulted in any injury to appellant. The facts seem entirely clear and satisfactory, from the State's standpoint, fully establishing appellant's guilt. Mr. King says he bought the pint of whisky from her in the morning, following which he had an automobile wreck and was arrested for driving a car on the highway while intoxicated; that upon revealing the source from which he obtained his liquor he was given marked money by the officers and sent out to see if he could purchase more whisky. After making the second purchase from appellant, as he testified, the officers went and found in her purse the marked money referred to. The punishment given appellant was a year and a day.
In his original brief appellant cites Holloway v. State, 113 S.W. Rep. 928, and other cases. The case mentioned was reversed for other errors, but the argument" was criticised. Same was a case based on a wholly indefensible effort to debauch a helpless young woman, and in such case the argument used might have been hurtful. We are unable to bring ourselves to believe the argument in this case such as should cause reversal.
The motion for rehearing will be overruled.
Overruled.